This patent application is being examined in Art Unit 3649. Please do not hesitate to contact Examiner Dan Colilla at 571-272-2157 if you have any questions regarding this correspondence and/or how to respond.
DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a group at the USPTO which offers customer service to Applicants filing patent applications without legal representation. While an Applicant may prosecute the application and file papers in their application, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicants are advised to secure the services of a registered patent attorney or agent to draft and prosecute a patent application, since the value of a patent is largely dependent upon skilled preparation and prosecution. USPTO employees (including Pro Se Assistance and the examiner of record) cannot give legal advice. The Office cannot aid in selecting an attorney or agent. A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/. Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop:
OED, Director of the U.S. Patent and Trademark Office 
P.O. Box 1450Alexandria, VA 22313-1450. 

To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publicly available educational resources.

The USPTO recognizes that Applicant is representing him or herself before the USPTO as a “Pro Se Inventor.” Applicant is encouraged to speak directly to the Examiner whose contact information will be given at the end of this office action for any help or assistance needed during prosecution of the application. 
[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abel (US 3,266,111).
With respect to claim 1, Abel discloses an improved frame for eyeglasses comprising 
a pair of hooks 17, eyelets, or similar apparatus attached in parallel alignment a short enough distance apart for said hooks to hold a cigarette, writing utensil 63, or other lightweight object when both hooks are used in conjunction (Abel, col. 3, lines 11-16; Fig. 5.); 
(a) A frame as in claim 1 wherein a pair of hooks 17 is attached to the temple portion 42 of an eyeglasses frame (as shown in Fig. 5 of Abel). 
	
Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia (EP 2468943). 
Note, claim 2 is being interpreted as an independent claim since the limitations recited in claim 2 appear to be mutually exclusive to those recited in claim 1. 
	With respect to claim 2, Garcia discloses a clamp assembly for removably improving eyeglass frames and other accessories comprising 
a clamp including two levers 1 and 2 linked at the middle areas thereof (via spring 3) with first ends 2.1.2 and 2.1.2 working together to form clamping jaws and second, opposite, ends 2.1.1 and 2.1.1 thereof formed as opening grips for separating clamping jaws, 
said clamp also including a spring means 40 for loading the clamping jaws toward one another (Garcia, col. 3, lines 1-8), 
one or more hooks 30, eyelets or similar apparatus attached to one of the levers of said clamp that can function to hold cigarette(s), writing utensil(s), or other lightweight object(s) when the two clamp assemblies in the pair are attached and used in conjunction:
(c) A clamp assembly wherein said clamp is made of plastic or similar synthetic material (Garcia, paragraph [0028]).	
	
[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
	
	Claim Objections
Claims 1-2 are objected to because of the following informalities:  
In claim 1, lines 5, 7, 9, Applicant recites the phrase, “A frame as in claim 1.” This language is unnecessary. Any language following the beginning of claim 1 will be interpreted as part of claim 1 until claim 1 ends with a period. 
In claim 1, line 5, “the temple portion” has no antecedent basis in the claims. This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as “temple portion” exists in the claim, Applicant must first recite in the claims that there is “a temple portion” before referring to “the temple portion” or “said temple portion.” 
In claim 1, line 5, “a pair of hooks” appears to be a double recitation of that which has already been recited in line 1 of claim 1. This objection could be overcome by replacing this language with --the pair of hooks--. 
A similar problem exists in line 7 of claim 1.
In claim 1, lines 7-8, “both lens(es)” has no antecedent basis in the claims. 
In claim 1, lines 9-10, “one or both temples of the frame” has no antecedent basis in the claims. 
In claim 1, line 12, “the same material” has no antecedent basis in the claims. This objection could be overcome by reciting, --a same material--. 
	In claim 2, line 3, “the middle areas” has no antecedent basis in the claims. 
Appropriate correction is required.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 1-2, the term “or similar apparatus” is vague and indefinite. It is not clear what is or is not considered a “similar apparatus.”
Claim 2 has a similar problem. 
In claim 1, it is not clear how sections (a)-(g) relate to the beginning paragraph of claim 1. There is no transition word or phrase that links the first paragraph of claim 1 with the sections (a)-(g). Additionally, it appears that sections (a)-(g) recite various different embodiments of the invention since these limitations are mutually exclusive. To expedite examination, the claim will broadly be interpreted as follows: 
1. 	An improved frame for eyeglasses comprising:
	an eyeglasses frame including two temple portions and two lenses;
at least one pair of hooks or eyelets attached to the eyeglasses frame in parallel alignment a short enough distance apart for said hooks to hold a cigarette, writing utensil, or other lightweight object when both hooks are used in conjunction, 
wherein the at least one pair of hooks are one of: 
(a) attached to one of the temple portions of the eyeglasses frame; 
(b) attached above one or both of the lens(es); 
(c) include multiple pairs of hooks wherein the multiple pairs of hooks are attached to one or both of the  temples portions of the eyeglasses frame; 
(d) constructed as part of the eyeglasses frame and formed of a same material; 
(e) respectively screwed into holes in the eyeglasses frame; 
(f) attached to the eyeglasses frame with solder or adhesive; or
(g) attached to the eyeglasses frame by crimping.
	Claim 2 has a similar problem and will be interpreted similarly. 
	In claim 2 in each section (a)-(g), claim 2 improperly refers to itself. This rejection could be overcome by simply deleting the phrase, “as in claim 2” from each section (a)-(g). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 2 applicant recites that “one or more hooks, eyelets or similar apparatus” are attached to one of the levers of said clamp. However, in claim 1, Applicant recites that the pair of hooks are attached to the “temple portion” or “above one or both lens(es).” Thus claim 2 appears to be improperly modifying the limitations recited in claim 1 rather than further limiting them. 
This rejection could be overcome by reciting claim 2 as a separate independent claim. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Figures 9-10 of Applicant’s drawings appear to show the clamp embodiment of the invention as an entirely separate and mutually exclusive embodiment that does not also include the pairs of hooks attached directly to the eyeglasses frame. 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perl, Allen, Drignath, Herchet, and Mead are cited to show other examples of hooks attached to eyeglasses for holding objects. Penley, Bower, Richards and Choe are cited to show other examples of clamps with hooks that are capable of attaching to an eyeglasses frame. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf


	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        November 28, 2022